Title: To George Washington from Nicholas Cooke, 19 September 1775
From: Cooke, Nicholas
To: Washington, George



Sir,
Providence September 19th 1775.

Yours of the 18th came safe to Hand, I made enquiry immediately after the Mail, was informed by the Post-Master that the Post took the Papers and he thought had carried them with him, after he was gone the Post-Master found he had left a Bundle which he supposed contained the News-Papers and followed him to the Tavern but he was gone from thence and the Post-Master sent the Package forward by one Marshall that lived in Cambridge or its Neighbourhood who Promised to deliver them safe at the Post-Office; as for other matters contained in the Letter, I shall take the most direct Steps to have them complyed with; shall write to the Congress by this Post. I am with much Truth and Esteem Sir Your most Obedient and most Humble Servant

Nichols Cooke

